ICJ_055_FisheriesJurisdiction_GBR_ISL_1974-07-25_JUD_01_ME_07_FR.txt. 105

OPINION INDIVIDUELLE DE SIR HUMPHREY WALDOCK
[Traduction]

I. Je souscris à l’ensemble du dispositif et des motifs sur lesquels se
fonde l’arrêt de la Cour. Toutefois, comme certains aspects de l'affaire
auraient dû, à mons avis, être davantage mis en relief dans l’arrêt, je crois
devoir en traiter dans une opinion individuelle.

2. L’arrét se réfère à l’échange de notes du 11 mars 1961 et en tire
certaines conclusions concernant la reconnaissance par le Royaume-Uni
de la dépendance exceptionnelle de l'Islande à l'égard de ses pêcheries
côtières et la reconnaissance par l'Islande de l’activité traditionnelle de
pêche du Royaume-Uni dans les eaux proches de l'Islande. L’arrét ne
donne cependant pas à l'échange de notes de 1961 l'importance que me
paraît revêtir nécessairement cet accord en tant que traité instituant un
régime juridique particulier régissant les relations entre les Parties en ce
qui concerne la pêche dans les eaux en question. L’échange de notes de
1961, qui avait été négocié et conclu juste après que la deuxième Confé-
rence des Nations Unies sur le droit de la mer eut échoué dans sa tentative
pour résoudre le problème des limites de pêche, avait expressément pour
objet de régler un différend qui opposait l'Islande et le Royaume-Uni au
sujet des pêcheries. A cette fin, l’accord contenait des dispositions qui
énonçaient des règles précises pour tenir compte de l'éventualité où l'Is-
lande prétendrait plus tard élargir sa zone de pêche au-delà de la limite
des 12 milles que le Royaume-Uni lui reconnaissait dans cet accord. À
mon avis, il s'ensuit qu'il faut prendre comme point de départ pour déter-
miner les droits et obligations des Parties en la présente espèce l’échange
de notes de 1961 que la Cour, dans son arrêt du 2 février 1973, a consi-
déré comme valable, en vigueur et applicable à la question de l’élargisse-
ment par l'Islande de sa compétence sur les pêcheries qui est maintenant
soumise à la Cour.

3. L'échange de notes de 1961 doit être considéré dans le contexte
du différend sur les pêcheries qu'il avait pour objet de régler. Dans des
limites qui ont varié suivant les époques, des navires du Royaume-Uni ont
pêché dans les eaux environnant l'Islande pendant plusieurs siècles avant
la conclusion de la Convention anglo-danoise du 24 juin 1901. En vertu de
cette convention, le Danemark, qui avait alors la responsabilité des rela-
tions extérieures de l'Islande, acceptait en fait d'appliquer dans les eaux

106
COMPÉTENCE PÊCHERIES (OP. IND. WALDOCK) 106

entourant l'Islande les dispositions de la convention de 1882 relative à la
pêche dans la mer du Nord qui concernaient les limites des pêcheries et la
réglementation de la pêche. L’article 2 de la convention de 1901 stipulait
notamment:

«Les sujets de Sa Majesté le Roi du Danemark jouiront du droit de
pêche exclusif sur une distance de 3 milles à partir de la ligne de basse
mer, tout le long des côtes desdites îles ainsi que des îlots, rochers et
bancs qui en dépendent.

En ce qui concerne les baies, la distance de 3 milles sera mesurée à
partir d’une ligne droite, tracée au travers de la baie, dans la partie la
plus voisine de l’entrée, au premier point où la largeur n’excéde pas
10 milles. »

Cette convention, qui pouvait prendre fin moyennant un préavis de
deux ans donné par l’une ou l’autre partie, est restée en vigueur jusqu’au
3 octobre 1951 et a régi les relations du Royaume-Uni et de l'Islande en
matière de pêche jusqu’à cette date. Entre-temps, la personnalité interna-
tionale de l'Islande était de plus en plus largement reconnue et l'Islande a
eu sa propre représentation à la conférence de La Haye réunie en 1930
pour codifier notamment le droit en matière d'eaux territoriales. A cette
conférence, le représentant de l'[slande a préconisé une limite de 4 milles
pour l'Islande, affirmant que cette limite avait un fondement historique et
qu’elle constituait «une limite équitable, à condition qu’il soit possible de
posséder une réglementation sur la protection des pêcheries dans certains
territoires en dehors des eaux territoriales ». Comme la conférence n’a pas
réussi à s'entendre sur la largeur de la mer territoriale, les navires de
pêche britanniques ont poursuivi leur activité dans les eaux avoisinant
l'Islande jusqu’à la limite des 3 milles fixée dans la convention de 1901,
activité qui a été cependant très réduite pendant la guerre de 1939-1945 et
immédiatement après celle-ci.

4. La fin de la seconde guerre mondiale a marqué néanmoins un tour-
nant dans l’histoire des pêcheries islandaises. Le 17 juin 1944 l’Althing a
proclamé la République d'Islande et l'Islande a pleinement accédé à l’in-
dépendance. L'année suivante, le président Truman a publié, le 28 sep-
tembre 1945, deux proclamations qui revendiquaient pour les Etats-Unis
d'Amérique, d’une part la compétence sur les ressources naturelles du
sous-sol et du lit de la mer du plateau continental contigu aux Etats-Unis
et d'autre part le droit de créer, soit indépendamment soit de concert
avec d’autres Etats intéressés, des zones de conservation des pêcheries
dans des régions de la haute mer contiguës aux côtes des Etats-Unis. Les
nouvelles doctrines avancées dans ces proclamations, et notamment le
fait que l’on s'y référait au plateau continental en tant que notion juri-
dique, ont suscité nombre de revendications maritimes nouvelles dans
différents pays, y compris l'Islande, dont la population s’inquiétait déjà
de l’activité des navires de pêche étrangers jusqu’à 3 milles de ses côtes.

5. C’est dans ces conditions que l’Althing a adopté en 1948 une loi in-
titulée « Loi concernant la conservation scientifique des pêcheries du pla-

107
COMPÉTENCE PÊCHERIES (OP. IND. WALDOCK) 107

teau continental», qui contenait notamment les dispositions suivantes:

«Article premier. Le ministère des Pêcheries établira par voie de
règlement, dans les limites du plateau continental islandais, des zones
de conservation définies dans lesquelles les pêcheries seront intégra-
lement réglementées et contrôlées par l'Islande, étant entendu toute-
fois que les mesures de conservation actuellement en vigueur ne
seront en aucune façon réduites. Le ministère prendra en outre les
règlements nécessaires afin de protéger les lieux de pêche à l’intérieur
desdites zones...

Article 2. Les règlements pris en vertu de l’article premier de la pré-
sente loi ne seront mis en application que dans la mesure compatible
avec les accords avec d’autres pays auxquels l'Islande est ou pourrait
devenir partie. »

Si ces dispositions s’inspiraient peut-être en partie des deux proclama-
tions des Etats-Unis, elles ne reposaient pas sur le méme principe. Dans la
proclamation du président Truman concernant le plateau continental, les
Etats-Unis ne prétendaient exercer leur juridiction et leur contrôle que sur
les ressources naturelles du sous-sol et du lit de la mer du plateau conti-
nental, déclarant expressément que le caractére de mer libre des eaux
situées au-dessus du plateau continental n’en était nullement affecté. En
revanche, dans sa loi de 1948, l'Islande revendiquait le droit de créer des
zones de conservation des pêcheries dans les eaux de la haute mer situées
au-dessus de son plateau continental et prétendait y exercer une juridic-
tion et un contréle de nature exclusive. En fait, ce n’est qu’en 1969 et par
une loi tout à fait distincte que l’Islande a proclamé ses droits souverains
sur les ressources naturelles du plateau continental proprement dit
(United Nations Legislative Series, ST/LEG/SER.B/15, p. 364). On peut
noter aussi que la proclamation du président Truman sur les pécheries,
par contraste avec la loi islandaise de 1948, ne se rattachait pas au plateau
continental et prévoyait expressément que d’autres Etats participeraient
aux mesures de conservation.

6. Au surplus, l'exposé des motifs qui accompagnait la loi de 1948 in-
diquait clairement que, quoique présentée essentiellement comme une
mesure de conservation, la loi visait à habiliter le ministère des Pécheries à
élargir la juridiction de ’'Islande sur les pêcheries dans les zones situées
au-dessus du plateau continental lorsqu'il le jugerait approprié (United
Nations Legislative Series, ST/LEG/SER.B/6, p. 514-515). Or l’année
suivante, le 3 octobre 1949, le Gouvernement islandais a notifié son inten-
tion de dénoncer la Convention anglo-danoise de 1901, si bien que celle-
ci, conformément à ses dispositions, a cessé d’être en vigueur deux ans
plus tard, soit le 3 octobre 1951. Entre-temps, pendant l'affaire des
Pécheries entre le Royaume-Uni et la Norvège, le Royaume-Uni avait
reconnu la prétention historique de la Norvège à une mer territoriale de
4 milles et la Cour elle-même avait confirmé la validité du système de
lignes de base droites que la Norvège appliquait le long des baies et des
îlots au large de ses côtes (C.L.J. Recueil 1951, p. 126 et 132-139). Connais-

108
COMPÉTENCE PÊCHERIES (OP. IND. WALDOCK) 108

sant sans aucun doute cette évolution, l'Islande a informé le Royaume-Uni
au début de 1952 de son intention d’adopter une nouvelle réglementation
de la pêche, conformément à la loi de 1948; le 9 mars de la même année,
elle a promulgué un règlement qui prévoyait une zone de pêche dont la
limite extérieure était constituée par une ligne tracée à 4 milles au large
des lignes de base droites joignant les points extrêmes des côtes, îles et
rochers, et les points situés à l’ouverture des baies, avec pour effet d’inter-
dire toute pêche aux navires étrangers dans cette zone.

7. Le règlement sur la pêche adopté par l'Islande en 1952 a soulevé les
protestations du Royaume-Uni contre la prétention de l'Islande à une
limite de 4 milles et contre certaines des lignes de base droites, dont la
compatibilité avec les principes énoncés par la Cour dans l'affaire des
Pêcheries lui paraissait douteuse. L'industrie britannique de la pêche a
réagi aussi contre ce nouveau règlement en essayant d'empêcher les na-
vires islandais de décharger leurs prises au Royaume-Uni. Après l’échec
de plusieurs tentatives visant à résoudre ce différend, un modus vivendi a
été réalisé en 1956, sous les auspices de l'Organisation européenne de
coopération économique. En vertu de cet accord, l'Islande ne devait
procéder à aucun élargissement de sa zone de pêche avant que l’Assemblée
générale des Nations Unies n’examine le rapport de la Commission du
droit international sur le droit de la mer. Les débats de l’Assemblée
générale ont abouti à la convocation, à Genève, en 1958, de la première
Conférence des Nations Unies sur le droit de la mer.

8. Bien que la conférence ait réussi à adopter quatre grandes conven-
tions sur le droit de la mer, elle n’a pu parvenir à un accord ni sur la
largeur de la mer territoriale ni sur l'étendue des droits de pêche exclusifs
des Etats. Elle a dû se borner à recommander la convocation d’une
deuxième Conférence sur le droit de la mer qui devait être spécialement
chargée d’essayer de résoudre ces questions. Il n’en reste pas moins que la
Conférence de Genève de 1958 n’a pas été sans incidences sur les limites
de pêche de l'Islande. Ainsi, aux termes de l’article premier et de l’article 2
de la Convention sur la haute mer, la conférence a admis que la haute mer
comprend «toutes les parties de la mer n’appartenant pas à la mer ter-
ritoriale ou aux eaux intérieures d’un Etat», et que la liberté de la haute
mer comporte «notamment, pour les Etats riverains ou non de la mer ...
la liberté de la pêche ». Selon les deux premiers articles de la Convention
sur le plateau continental, la conférence a en outre reconnu que les droits
d’un Etat riverain sur son plateau continental adjacent ne concernent
que les ressources naturelles du lit de la mer et du sous-sol, ainsi que les
organismes vivants qui appartiennent aux espéces sédentaires, et que ces
droits de Etat riverain «ne portent pas atteinte au régime des eaux sur-
jacentes en tant que haute mer». Il est manifeste que le droit revendiqué
par I’Islande dans sa loi de 1948 d’établir sa juridiction sur les pêcheries
dans les eaux situées au-dessus de l'ensemble de son plateau continental
ne trouve aucune justification dans ces dispositions des Conventions sur
la haute mer et sur le plateau continental adoptées par ia Conférence de
Genéve de 1958.

109
COMPETENCE PÊCHERIES (OP. IND. WALDOCK) 109

9 De meme, la Convention sur la pêche et la conservation des res-
sources biologiques de la haute mer envisage autrement que la loi de 1948
la question de la Conservation des ressources halieutiques en dehors de la
mer territoriale. La conférence de Genève, qui reflète davantage la doc-
trine dont S'inspire la proclamation du président Truman sur les pêcheries
que la conception de la loi islandaise, reconnaît que «tout Etat riverain a
un intérêt spécial au maintien de la productivité des ressources biolo-
viques dans toute partie de la haute mer adjacente à sa mer territoriale»,
mals n'attribue aux Etats riverains aucune compétence exclusive au-delà
de leur mer territoriale. Au lieu de cela, elle impose aux Etats non riverains
l'obligation générale d’engager des négociations avec l'Etat riverain, à la
demande de ce dernier, «en vue de prendre, d'un commun accord, les
mesures nécessaires pour la conservation des ressources biologiques de la
haute mer dans cette région» (les italiques sont de nous). Certes, si ces
négociations étaient engagées à la demande d’un Etat riverain et n’abou-
tissatent pas à un accord dans un délai de six mois, la convention habilite
l'Etat riverain à adopter unilatéralement des mesures de conservation,
mais uniquement dans des conditions très précises et en attendant le
réglement de tout différend concernant leur validité par une commission
spéciale. Ainsi, dans cette convention, la conférence de 1958 a prévu que la
conservation des pêcheries situées en dehors de la mer territoriale relève
essentiellement d’un accord entre l'Etat riverain et tous les autres Etats
intéressés et que, en cas de désaccord, cette question doit faire l’objet
d'une décision par une commision indépendante. En conséquence, la loi
islandaise de 1948 ne pourrait pas non plus trouver sa justification dans la
Convention sur la pêche et la conservation des ressources biologiques de
la haute mer.

10. Dans la Convention sur la mer territoriale et la zone contigué, la
conférence de 1958 a fixé les règles applicables à la détermination des
lignes de base permettant de délimiter la largeur de la mer territoriale et
elle a repris, avec de légères modifications, le système des lignes de base
droites consacré par la Cour dans l’affaire des Pécheries. Elle a aussi re-
connu qu’un Etat riverain a pleine souveraineté sur sa mer territoriale et
posséde donc implicitement des droits de péche exclusifs dans cette zone.
La conférence n’a pu aboutir à un accord sur la largeur de la mer territo-
riale, mais en disposant que la zone contigué ne peut s'étendre au-delà de
12 milles à partir de la ligne de base, elle implique à fortiori que la mer
territoriale ne peut pas dépasser cette limite. Il s'ensuit que cette conven-
tion, pas plus que les autres conventions adoptées à la conférence de
1958, ne donne à l'Islande une base juridique sur laquelle appuyer la pré-
tention qu’elle a énoncée dans sa loi de 1948 en ce qui concerne les pêche-
ries du plateau continental.

11. Il y a lieu de relever deux autres faits nouveaux survenus au cours
de la conférence de 1958 car ils ont contribué à orienter l’évolution du
présent différend. On constate en premier lieu qu’est apparue lors de cette
conférence la notion de situation préférentielle d’un Etat riverain dont la
population est spécialement tributaire de ses pêcheries côtières. Comme le

110

 
COMPÉTENCE PÊCHERIES (OP. IND. WALDOCK) 110

rappelle le paragraphe 56 de l’arrêt, une proposition islandaise concréti-
sant cette notion n’a pas obtenu la majorité nécessaire, mais la conférence
a adopté une résolution visant «la situation des pays ou territoires dont la
population est essentiellement tributaire des pêcheries côtières pour sa
subsistance ou son développement économique». Cette résolution inti-
tulée «Résolution sur les situations spéciales touchant les pêcheries
côtières» reconnaissait que «ces situations exigent des mesures exception-
nelles adaptées aux nécessités particulières» et formulait les recommanda-
tions qui sont mentionnées dans ce paragraphe de l'arrêt. Dans le cas de
ces «situations spéciales», la résolution préconisait en fait que, lorsqu'il
devient nécessaire de limiter les prises, dans l'intérêt de la conservation,
les Etats non riverains collaborent avec l'Etat riverain pour établir d’un
commun accord des mesures de conservation qui reconnaissent les
besoins prioritaires de Etat riverain résultant de sa dépendance à l’égard
de la pécherie en cause. Ainsi, même dans le cas d’un Etat qui est particu-
lièrement tributaire de ses pêcheries côtières, comme l'Islande, la résolu-
tion ne prévoyait pas que l’Etat riverain puisse s’arroger unilatéralement
des droits exclusifs. En revanche, elle envisageait clairement que les
Etats riverains devraient bénéficier d’une certaine priorité dans lexploi-
tation des pêcheries situées dans des zones adjacentes à la haute mer.

12. L'autre fait nouveau survenu au cours de la conférence de 1958 qui
mérite d'être relevé est celui-ci: l’idée d’une zone contiguë de pêche
exclusive a été lancée par le Canada d’abord, par les Etats-Unis ensuite,
comme offrant un compromis possible entre ceux qui préconisaient une
mer territoriale de 3 milles et ceux qui estimaient que l'Etat riverain
devait être libre de fixer la largeur de sa mer territoriale jusqu’à 12 milles.
A la conférence, la formule de compromis qui a reçu le plus large appui a
été celle des Etats-Unis qui prévoyait une mer territoriale de 6 milles,
plus une zone contiguë de pêche exclusive large de 6 milles, la condition
étant posée que les ressortissants des Etats qui avaient régulièrement pra-
tiqué la pêche dans la zone contiguë pendant les cinq dernières années au-
raient le droit d’y poursuivre leur activité. Mais la proposition des Etats-
Unis n’a pas recueilli la majorité nécessaire des deux tiers des voix et,
comme je l'ai déjà signalé plus haut, la conférence n’a pu parvenir à un
accord ni sur la largeur de la mer territoriale ni sur l’étendue de droits de
pêche exclusifs des Etats.

13. Peu après la conférence, comme l'indique l'arrêt, l'Islande a an-
noncé son intention de réserver exclusivement aux pêcheurs islandais le
droit de pêcher dans une zone s’étendant jusqu’à 12 milles des lignes de
base et d'élargir aussi sa zone de pêche exclusive en modifiant ces lignes
de base; elle a donné effet à cette intention en promulguant le 30 juin 1958
un nouveau «Règlement relatif aux limites de pêche au large de |’Is-
lande». L’article premier de ce règlement portait la limite de pêche au
large de l'Islande à 12 milles à partir de nouvelles lignes de base et Var-
ticle 2 interdisait toute pêche aux navires étrangers à l’intérieur de cette nou-
velle limite. Ce règlement précisait expressément qu’il était promulgué en
vertu des pouvoirs conférés par l’Althing au ministère des Pécheries dans

1il
COMPÉTENCE PÊCHERIES (OP. IND. WALDOCK) 111

la loi de 1948 «concernant la conservation scientifique des pêcheries du
plateau continental». Il paraissait toutefois s’inspirer directement de la
tendance qui s’était manifestée à la conférence de 1958 et qui était de
reconnaître une zone contiguë de pêche exclusive jusqu’à 12 milles à titre
de compromis en vue de résoudre les divergences concernant la largeur de
la mer territoriale.

14. La validité de ce nouveau règlement a été immédiatement contestée
par le Royaume-Uni et diverses tentatives ont été faites pour régler le
différend qui en est résulté par voie de négociations; celles-ci n’ont toute-
fois pas permis d'aboutir à une solution avant la deuxième Conférence des
Nations Unies sur le droit de la mer qui s’est ouverte en mars 1960.
Pendant que se déroulaient ces négociations, le 5 mai 1959, l’Althing a
adopté une résolution qui mérite d’être mentionnée ici car elle est devenue
par la suite un élément de l’échange de notes de 1961. Cette résolution
disposait notamment :

«J’Aïthing proclame qu’il considère que l’Islande a incontesta-
blement le droit de fixer les limites des pêcheries à une distance de
12 milles, que /e droit de l'Islande sur toute la zone du plateau conti-
nental doit être reconnu conformément à la politique consacrée par la loi
de 1948 concernant la conservation scientifique des pêcheries du plateau
continental, et qu’il n’est pas question de fixer les limites des péche-
ries à une distance de moins de 12 milles des lignes de base tracées
autour de l'Islande» (les italiques sont de nous).

L’Althing a donc clairement indiqué que le règlement de 1958 par lequel
l'Islande revendiquait une limite de pêche de 12 milles n’impliquait aucu-
nement de la part de l'Islande une modification de son objectif qui était
d'étendre sa zone de pêche exclusive à «toute la zone du plateau conti-
nental».

15. Dans la période qui s’est écoulée entre les conférences de 1958 et de
1960, une Convention sur la conservation des pêcheries a été conclue
entre les quatorze Etats qu’intéressent les pêcheries de l’Atlantique du
nord-est. Il s'agit de la Convention du 24 janvier 1959 sur les pêcheries de
l'Atlantique du nord-est qui concerne notamment la zone islandaise, et à
laquelle l'Islande et le Royaume-Uni sont parties 1. Cette convention crée
pour la zone de l'Atlantique du nord-est un régime de conservation et
d’exploitation des pêcheries, mis en œuvre par une commission des pêche-
ries ainsi que par des comités régionaux, analogue au régime établi une
dizaine d'années auparavant pour l'Atlantique du nord-ouest, en vertu de
la Convention du 8 février 1949 pour les pêcheries de l’Atlantique Nord-
Ouest. La Convention de 1959 doit s’appliquer à toutes les eaux situées à
l’intérieur de la zone de l'Atlantique du nord-est, mais l’article 2 stipule:
«Aucune disposition de la présente convention ne doit être interprétée

1 De même que la République fédérale d'Allemagne, qui est l'Etat demandeur dans
l’autre affaire relative à la Compétence en matière de pêcheries dont la Cour est actuel-
lement saisie.

112
COMPÉTENCE PÊCHERIES (OP. IND. WALDOCK) 112

comme portant atteinte aux droits, revendications ou points de vue de
tout Etat contractant concernant l’étendue de la compétence en matière
de pécheries.»

16. La deuxiéme Conférence sur le droit de la mer, qui a eu lieu a
Genève en mars et avril 1960, n’a pas permis d’aboutir à un accord sur les
deux questions, devenues jumelles, de la largeur de la mer territoriale et de
la limite de la zone de pêche exclusive. Au cours de cette conférence, l’at-
tention des participants s’est de nouveau essentiellement portée sur la
possibilité de régler ces questions sur la base d’une mer territoriale de
6 milles, plus une zone contiguë de pêche exclusive de 6 milles, sous réserve
d’une courte période d’adaptation pour les Etats qui péchent déjà à l’in-
térieur de la zone de pêche contigué de 6 milles. Au reste, c’est une pro-
position commune faite en ce sens par les Etats-Unis et le Canada, qui
prévoyait une période d’adaptation de dix ans et des droits de pêche
préférentiels en faveur de Etat riverain se trouvant dans une situation de
dépendance spéciale à l'égard des pêcheries adjacentes à son territoire,
dont le paragraphe 52 de l’arrêt indique qu’elle n’a pas été adoptée à une
voix près.

* *

17. Entre-temps, le différend entre le Royaume-Uni et I’Islande concer-
nant A la fois la limite des 12 milles et les nouvelles lignes de base pro-
mulguées dans le règlement de 1958 n’était toujours pas vidé et les deux
pays ont entamé le Ie octobre 1960 une série de négociations qui ont
duré jusqu’à la fin de l’année, en vue de parvenir à une solution. Ces négo-
ciations, comme il fallait s’y attendre, ont été menées par les parties
compte tenu non seulement des antécédents du différend mais aussi de la
vaste révision du droit de la mer qui venait de s’opérer aux première et
deuxième Conférences de Genève sur le droit de la mer.

18. Aussi, à la première réunion qui s’est tenue le 1° octobre 1960, le
représentant de l’Islande a-t-il rappelé l'opinion exprimée par son pays
pendant ces conférences. Il a souligné que l'Islande se trouvait dans une
position exceptionnelle du fait que sa population était entièrement tribu-
taire de ses pêcheries côtières, qu’il était essentiel pour elle de protéger ses
pêcheries côtières, qu’elle n'estimait pas que des mesures de conserva-
tion seraient suffisantes et que sa politique consistait donc à s'assurer une
juridiction exclusive «conformément au droit international». Il a aussi
rappelé qu'une solution 6 + 6, avec une période d’adaptation de dix ans,
avait presque été acceptée à la deuxième conférence. J] a en outre déclaré
que deux propositions déposées par la délégation islandaise avaient
recueilli un appui considérable, à savoir que les pays se trouvant dans une
situation spéciale devraient bénéficier d’un traitement préférentiel même
au-delà de 12 milles, et qu’une période transitoire ne devrait pas s’appli-
quer dans le cas des pays placés dans une situation spéciale.

19. Le représentant du Royaume-Uni, dans sa déclaration liminaire, a
aussi rappelé la proposition de compromis formulée par les Etats-Unis

113
COMPÉTENCE PÊCHERIES (OP. IND. WALDOCK) 113

et le Canada et visant à instaurer une limite de pêche de 12 milles, sous
réserve d’une période de transition de dix ans pour les Etats qui prati-
quent déjà la pêche entre les limites de 6 et 12 milles. Il a fait observer que
le Royaume-Uni et la Norvège venaient de conclure un accord bilatéral
reposant sur cette proposition de compromis et applicable sous réserve
d'une période de transition de dix ans pour les navires de pêche du
Royaume-Uni. En même temps, le Royaume-Uni a réaffirmé qu'il recon-
naissait la situation spéciale de Pislande en tant que pays dont l'écono-
mie dépend essentiellement de la pêche et admis que la formule proposée
par les Etats-Unis et le Canada devrait, pour cette raison, être modifiée de
façon à tenir compte de ce facteur. I! a suggéré que cette modification
consiste à ramener de dix à cinq ans la période transitoire prévue pour les
navires de pêche du Royaume-Uni.

20. Les négociations se sont poursuivies et les deux parties ont présenté
des propositions et des contrepropositions. Les représentants de l'Islande
ont vivement insisté pour que certaines régions, même au-delà de la limite
des 12 milles, soient réservées aux pêcheurs islandais, ce qui était essentiel
à leur avis pour résoudre le problème des régions où la pêche était inten-
sive. La délégation du Royaume-Uni a contesté cette opinion avec une
égale vigueur et fait valoir que, compte tenu des données scientifiques
disponibles au sujet des pêcheries, des raisons de conservation ne jus-
tifieraient pas que des zones soient réservées en dehors de la limite des
12 milles. Elle n’en a pas moins offert d'examiner avec la délégation islan-
daise toute proposition concernant l'adoption de mesures de conservation
dans certaines régions ou de mesures de police propres à éviter des dif-
ficultés dans les zones où la pêche est plus intensive, mais elle a refusé
d'accepter la demande de l'Islande tendant à ce que certaines zones lui
soient réservées au-delà de la limite des 12 milles.

21. Le compromis par lequel le différend à été finalement réglé dans
l'échange de notes de 1961 est énoncé au paragraphe 26 de l’arrét. Pour
l'essentiel, les Parties sont convenues de régler leur différend sur les bases
suivantes: une zone de pêche de 12 milles autour de l'Islande: les lignes de
base définies dans le règlement de 1958 sous réserve de quatre modifica-
tions: une période transitoire de trois ans pendant laquelle les navires du
Royaume-Uni pourront pêcher entre 6 et 12 milles: interdiction aux na-
vires britanniques de pêcher dans sept secteurs déterminés situés entre
6 et 12 milles; une clause prévoyant l'éventualité d'une nouvelle initiative
de l'Islande tendant à élargir sa juridiction sur les pêcheries en applica-
tion de la résolution de l'Althing en date du 5 mai 1959. Ainsi, tout en
acceptant une nouvelle réduction de la période transitoire, ramenée de
cinq à trois ans, et tout en admettant des restrictions à l’intérieur de la
zone transitoire même pendant cette période, le Royaume-Uni n’a recon-
nu à l'Islande aucun droit de juridiction en dehors de la limite des 12
milles. Au contraire, il a subordonné son acceptation du règlement global
à l’acceptation par l'Islande elle-même d'une clause régissant la situation
entre les Parties au cas où l'Islande prendrait une nouvelle initiative pour
élargir sa juridiction en application de la résolution de l’Althing du 5 mai

114
COMPETENCE PECHERIES (OP. IND. WALDOCK) 114

1959. Le Royaume-Uni a en outre souligné qu’il avait accepté le règle-
ment étant donné que la nation islandaise est exceptionnellement tributaire
des pêcheries cotières pour sa subsistance et son développement économique.

22. Cela étant, quelles qu’aient pu être les divergences entre les deux
pays au sujet de la règle de droit international général applicable, l'Is-
lande et le Royaume-Uni sont convenus en 1961 que la limite des 12 milles
— seule limite de pêche qui ait été presque généralement acceptée à
la Conférence de Genève de 1960 — devrait désormais constituer, pour ce
qui les concernait, la limite de la compétence islandaise en matière de
pêche. Ils ont en outre reconnu que cette limite des 12 milles devrait rester
en vigueur entre eux jusqu’à ce qu’un élargissement de la juridiction de
l'Isiande sur ses pêcheries devienne opposable au Royaume-Uni confor-
mément à la dernière clause de l’échange de notes qui stipule:

«Le Gouvernement islandais continuera de s'employer à mettre en
œuvre la résolution de PAlthing en date du 5 mai 1959 relative à
l'élargissement de la juridiction sur les pêcheries autour de l'Islande,
mais notifiera six mois à l'avance au Gouvernement du Royaume-Uni
toute mesure en ce sens; au cas où surgirait un différend en la matière,
la question sera portée à la demande de l’une ou de l’autre partie,
devant la Cour internationale de Justice.»

Cette clause, comme la Cour l’a souligné dans son arrêt sur sa compé-
tence (C.Z.J. Recueil 1973, p. 3), n’est pas une simple clause compromis-
soire subordonnée aux principales dispositions de l'accord. Il s’agit d'une
condition fondamentale du règlement par lequel l’Islande obtenait du
Royaume-Uni la reconnaissance de sa juridiction jusqu'à 12 milles, des
lignes de base élargies, une brève période transitoire de trois ans et l’inter-
diction aux navires de pêche du Royaume-Uni de pêcher dans sept sec-
teurs, même pendant la période transitoire.

23. Dans cet arrêt, la Cour a rappelé l’origine de la clause compromis-
soire pendant les négociations qui ont abouti à la conclusion de l’échange
de notes de 1961 (par. 18):

«Il ressort des comptes rendus de ces négociations qui ont été
établis et portés à la connaissance de la Cour par le demandeur ainsi
que de certains documents échangés entre les deux gouvernements
que, dès le 5 octobre 1960, il apparaissait clairement que le Royaume-
Uni accepterait en principe le droit de l'Islande d'étendre sa zone de
compétence exclusive sur les pêcheries jusqu'à 12 milles à l’expira-
tion d’une période transitoire. Toutefois le Gouvernement du
Royaume-Uni désirait être assuré qu'il ne serait procédé, après
cela, en application de la résolution de l’Althing, à aucune nouvelle
extension de la compétence de l'Islande en matière de pêcheries
ayant pour effet d’exclure les navires britanniques, à moins qu'une
telle extension ne soit faite en conformité avec le droit international.
Au cours des pourparlers qui se sont déroulés sur ce point, les deux
parties ont admis que les différends suscités par de nouvelles exten-
sions devraient être tranchés par un tiers. » (Lesitaliques sont de nous.)

115
COMPETENCE PECHERIES (OP. IND. WALDOCK) 115

Après avoir fait l'historique de la rédaction de cette clause, la Cour a
conclu (par. 21-23):

«Le déroulernent des négociations révèle donc les intentions des
parties et explique en outre pourquoi il était prévu que le Gouverne-
ment islandais devrait donner au Gouvernment du Royaume-Uni un
préavis de six mois; en effet, le 2 décembre 1960, les représentants du
Royaume-Uni ont déclaré que les assurances qu'ils cherchaient à obtenir
devraient notamment spécifier que, «dans l’attente de la décision de la
Cour, toute mesure prise pour donner effet à une telle règle ne appli-
quera pas aux navires britanniques». Le ministre des Affaires étran-
gères d'Islande a répondu le même jour, suivant les documents
fournis, que l’aspect le plus difficile du problème des assurances
concernait les dispositions à prévoir pour garantir «qu’en cas de
différend aucune mesure tendant à élargir les limites de pêche he serait
prise sans que la Cour internationale en soit saisie ».

L'idée d’un préavis de six mois à donner par l'Islande a été discu-
tée pour la première fois le 3 décembre 1960 et reprise dans la for-
mule proposée le même jour par la délégation islandaise (voir ci-
dessus paragraphe 19). Les parties ont accepté cette obligation de
préavis. On peut supposer que, dans leur esprit, ce délai devait
suffire pour permettre de régler la question par voie de négociations
ou, à défaut, pour saisir la Cour de l’ensemble du problème, y compris,
conformément aux pouvoirs que lui reconnaît le Statut, le problème de
l’applicabilité aux navires britanniques des mesures d'exclusion pen-
dente lite...

Cet historique renforce la thése selon laquelle la Cour est compé-
tente en l’espéce et fait ressortir que l'intention véritable des parties
était de donner au Gouvernement du Royaume-Uni des assurances
réelles qui constituaient une condition sine qua non et non pas sim-
plement une condition dissociable de l’ensemble de l'accord, et consis-
taient dans le droit de contester devant la Cour la valadité de tout
nouvel élargissement de la compétence de I’Islande en matière de
pécheries dans les eaux recouvrant son plateau continental au-dela
de la limite des 12 milles. » (Les italiques sont de nous.)

Cette interprétation de la clause compromissoire, que je partage, est
largement justifiée par le contexte dans lequel la clause a été acceptée
dans le règlement que consacre l'échange de notes de 1961 et par les
comptes rendus des négociations.

24. Il s’ensuit qu'à mon avis, aux termes mêmes de l’échange de notes
de 1961, tout nouvel élargissement par I’Islande de sa juridiction sur les
pécheries au-dela de la limite de 12 milles convenue dans ce traité n’est
pas opposable au Royaume-Uni si cet élargissement n’est pas conforme
aux conditions définies dans la clause compromissoire.

116
COMPÉTENCE PÊCHERIES (OP. IND. WALDOCK) 116

25. Les principaux faits relatifs à la décision prise ultérieurement par
l'Islande d'élargir sa compétence sur les pêcheries jusqu’à 50 milles sont
résumés aux paragraphes 27 à 34 de l’arrêt. Lorsque l'Islande a fait
connaître publiquement son intention de porter les limites de sa zone de
pêche à 50 milles à partir de ses lignes de base, elle a en même temps an-
noncé qu'elle considérait l’échange de notes de 1961 comme «caduc». Le
Royaume-Uni ayant objecté qu’il considérait que l'élargissement de la
limite de pêche à laquelle l'Islande se proposait de procéder n'avait
aucun fondement en droit international et lui ayant rappelé la clause
compromissoire de l’échange de notes de 1961, l’Islande a répété qu’elle
estimait que la clause compromissoire n’était plus en vigueur. De même
lorsque, dans un aide-mémoire du 24 février 1972, l'Islande a fait con-
naître officiellement au Royaume-Uni son intention de procéder à
l'élargissement de ses limites de pêche le 1er septembre suivant au plus
tard, elle a réaffirmé que les dispositions de l'échange de notes ne sont
«plus applicables » et sont «donc devenues caduques ». Lorsque le 14 avril
1972 le Royaume-Uni a déposé une requête portant la présente af-
faire devant la Cour, l’Isiande a de nouveau fait savoir à la Cour, dans
une lettre du 29 mai 1972, que l’accord du 11 mars 1961 n'avait pas un
caractère permanent, qu'il avait entièrement atteint son but et son objet,
qu’il n’était plus applicable et qu’il avait pris fin; qu’à la date du 14 avril
1972 la Cour ne pouvait trouver dans son Statut aucun fondement pour
l'exercice de sa compétence en l'affaire; et que l'Islande n'était pas dis-
posée à attribuer compétence à la Cour et ne désignerait pas d'agent. En
outre, alors que la Cour ne s’était pas encore prononcée sur sa compé-
tence, l'Islande a promulgué le 14 juillet 1972 un nouveau règlement qui
portait ses limites de pêche à 50 milles à compter du I" septembre
suivant.

26. Lorsque à la suite de la promulgation de ce nouveau règlement le
Royaume-Uni a déposé une demande en indication de mesures conserva-
toires, l'Islande a réaffirmé dans un télégramme qu'elle a adressé à la
Cour le 29 juillet 1972 que la Cour n'était pas fondée à exercer sa compé-
tence en l'espèce et que la demande en indication de mesures conserva-
toires était également sans fondement et elle n’a pas pris part à l'instance.
Le 17 août 1972 la Cour a rendu une ordonnance en indication de mesures
conservatoires où elle indiquait notamment qu’en attendant son arrêt
définitif en l'affaire l'Islande devait s'abstenir de toute mesure visant à
appliquer le règlement du 14 juillet 1972 à l'encontre des navires imma-
triculés au Royaume-Uni et pêchant dans les eaux environnant l'Islande
au-delà de la zone de pêche de 12 milles. Maigré l'ordonnance de la
Cour, l'Islande a commencé à appliquer le nouveau règlement à l’encontre
des navires du Royaume-Uni dès son entrée en vigueur le 1er septembre
1972. Dans une note du 28 août 1972 adressée au Royaume-Uni, l'Islande
a expliqué qu’elle ne considérait pas l'ordonnance comme ayant un effet
obligatoire à son égard puisque «la Cour n’était pas compétente en
Pespèce ».

27. Aussi longtemps que la prétention de l'Islande suivant laquelle

117
COMPÉTENCE PÊCHERIES (OP. IND. WALDOCK) 117

l'échange de notes de 1961 n’était plus applicable entre I’Islande et le
Royaume-Uni n’avait pas fait l’objet d’une décision, il pouvait peut-être
subsister un doute sur le point de savoir si la mise en œuvre par l'Islande
de ce nouveau règlement à l’encontre du Royaume-Uni violait cet
accord. Dans son arrêt du 2 février 1973, la Cour a rejeté l’une après
l’autre toutes les objections soulevées par l'Islande contre l’application de
l'échange de notes de 1961 au présent différend et s’est déclarée compé-
tente pour statuer sur le fond. Cet arrêt, comme l'Islande ne saurait
l’ignorer, a un effet obligatoire à son égard en vertu de l’article 36, para-
graphe 6, du Statut de la Cour et a autorité de chose jugée aux fins de la
présente espèce. Pourtant, même après que la Cour eut rendu cet arrêt,
l'Islande a poursuivi ses efforts en vue d’appliquer la nouvelle limite des
50 milles à l'encontre des navires britanniques et elle a continué, ainsi
qu'il ressort du télégramme adressé à la Cour le 14 janvier 1974, de nier la
compétence de la Cour pour connaître du différend. Quelles que soient les
considérations qui ont amené l'Islande à écarter les obligations que la
clause compromissoire de l'échange de notes de 1961 lui imposait, on
peut déduire nettement de l’arrêt de la Cour du 2 février 1973 que sa ten-
tative pour révoquer les assurances qu’elle avait données au Royaume-Uni
dans cet accord manquait de toute justification juridique.

28. Le rejet par l'Islande des assurances qu’elle avait fournies dans
l'échange de notes de 1961 a un caractère global sur lequel il est inutile de
s'étendre vu les faits relatés précédemment. En niant que la Cour soit
compétente pour statuer sur le différend relatif à l'élargissement de ses
limites de pêche, en déniant à la Cour le pouvoir d’indiquer des mesures
conservatoires et en faisant fi de l’ordonnance de la Cour tendant à ce
qu'elle s’abstienne de prendre des mesures pendant l'instance pour mettre
en œuvre cet élargissement à l'encontre des navires britanniques, l'Islande
a, de fait, renié les assurances qu'elle avait données en 1961 et tenté d’im-
poser le nouvel élargissement au Royaume-Uni par un acte unilatéral. Il
s'ensuit que l’extension par l'Islande de sa compétence en matière de
pêcheries, promulguée en 1972, ne satisfait pas aux conditions définies
par la clause compromissoire de l'échange de notes de 1961. Il s'ensuit de
plus, à mon avis, que cette extension n'est pas opposable au Royaume-
Uni dans la présente instance.

29. Jlest vrai que la clause compromissoire avait pour objet d’habiliter
Pune ou l’autre partie, et plus spécialement le Royaume-Uni, à soumettre
à la décision de la Cour la question de la validité de toute nouvelle exten-
sion de la compétence de l'Islande en matière de pêcheries, et que, comme
il ressort des comptes rendus des négociations, la clause prévoyait la
possibilité d’une évolution future du droit international maritime. Il est
non moins vrai que le Royaume-Uni a invoqué la clause, qu’il a demandé
que la nuilité du nouvel élargissement soit prononcée en vertu du droit

118
COMPETENCE PÊCHERIES (OP. IND. WALDOCK) 118

international de la mer et que la Cour s’est déclarée compétente pour
statuer sur le fond. Cependant, à mon avis, le rejet par l’Éslande de la
clause compromissoire et des assurances qu'elle avait ainsi données
dans l’échange de notes de 1961 constitue une cause initiale et détermi-
nante de la nullité de l’extension vis-à-vis du Royaume-Uni. Statuer
autrement serait permettre à l'Islande de tirer profit de sa propre faute en
laissant la question du défaut de validité en suspens devant la Cour.
D'autre part, en donnant effet à cette cause initiale de nullité, qui résulte
des principes généraux du droit international, la Cour atteindrait aussi
sûrement le but de la clause compromissoire qu’en statuant sur la validité
de l’élargissement de la zone de pêche du point de vue du droit interna-
tional maritime.

30. En conséquence, il serait, me semble-t-il, inexact d'estimer que le
refus total de l'Islande de se soumettre à la compétence de la Cour a pour
seul effet de l’exposer à une décision par défaut en vertu de l’article 53 du
Statut. Attribuer un effet aussi limité à ce refus serait, je pense, incompa-
tible avec l’objet de la clause compromissoire ou avec ce qu’a décidé la
Cour quand elle a jugé que les assurances données au Royaume-Uni par
cette clause constituaient non pas simplement une «(condition dissociable »,
mais «une condition sine qua non … de l’ensemble de l'accord». La
clause compromissoire — cela résulte de cette constatation — fait partie
intégrante du droit applicable, dans les rapports de l'Islande et du
Royaume-Uni, à l’extension de la compétence islandaise en matière de
pêcheries et, à ce titre, elle fait aussi partie du droit que la Cour doit
appliquer pour statuer sur la validité d’une telle extension.

31. Le rejet total par l'Islande des assurances qu’elle a données dans
l'échange de notes de 1961 constitue donc, à mon avis, un motif supplé-
mentaire et tout à fait essentiel de décider que l’élargissement par !’Is-
lande de sa compétence en matière de pêcheries en 1972 n’est pas op-
posable au Royaume-Uni dans la présente instance. Cela seul suffirait, je
pense, pour justifier la Cour à accueillir les deuxième et troisième conclu-
sions du Royaume-Uni. À la différence de la première conclusion, qui
demande à Ja Cour de déclarer que l'extension est sans fondement en
droit international et nulle erga omnes, ces deux conclusions contestent
expressément le droit de l’Islande de revendiquer une compétence exclu-
sive en matière de pêcheries à l'encontre du Royaume-Uni au-delà des
limites convenues dans l'échange de notes de 1961. A l'audience publique du
29 mars 1974, en réponse à une question posée par un membre de la Cour,
le conseil du Royaume-Uni a expliqué que les trois premières conclusions
britanniques ne sont pas à ce point interdépendantes que la deuxième et la
troisième ne puissent être isolées de la première et qu’il est donc loisible à
la Cour de statuer sur les deuxième et troisième conclusions sans statuer
sur la première. Le conseil ne semble pas avoir voulu modifier cette
déclaration quand il a ajouté: «étant évidemment entendu et accepté que
les conclusions b) et c) sont fondées sur le droit international général
et, bien sûr, ne concernent pas uniquement les effets de l'échange de
notes». Le droit international général est assurément un élément des

119
COMPÉTENCE PÊCHERIES (OP. IND. WALDOCK) 119

deuxième et troisième conclusions, car ie Royaume-Uni soutient que la
limite de 12 milles convenue en 1961 est en même temps la limite géné-
ralement acceptée pour la compétence exclusive en matière de pêcheries.
Mais ces conclusions se distinguent de la première en ce qu’elles se
fondent expressément sur l’accord conclu entre les Parties dans l’échange
de notes de 1961 au sujet d’une limite de pêche de 12 milles autour de
l'Islande.

32. J’estime donc qu’en plus des motifs énoncés dans l’arrêt le rejet,
par l'Islande, des obligations qui lui incombent en vertu de l’échange de
notes de 1961 suffirait à lui seul à motiver les sous-paragraphes | et 2
du dispositif, qui ont pour effet d’accueillir les deuxième et troisième
conclusions finales du Royaume-Uni.

33. En ce qui concerne la première conclusion, il résulte de ce qui
précède que, comme la Cour, je n’estime pas à strictement parler néces-
saire, aux fins du présent arrêt, de statuer sur la question posée, celle de
savoir si l'extension portant la limite de pêche islandaise à 50 milles est
sans fondement en droit international et n’est pas valable. Ainsi formulée,
cette conclusion semble demander à la Cour de juger que l’élargissement
était ipso jure contraire au droit et donc nul erga omnes; une telle inter-
prétation est confirmée par ce qu’a déclaré le conseil du Royaume-Uni à
Paudience publique du 25 mars 1974, notamment quand il a dit: «Cela
répond à la question de savoir si l'élargissement de la zone exclusive de
pêche au-delà de 12 milles serait illicite; la réponse est oui». Bien que
j'estime que l’extension par l'Islande de sa zone de pêche au-delà de la
limite de 12 milles fixée d’un commun accord en 1961 ne puisse être
opposable au Royaume-Uni ni en vertu du droit international général,
ni en vertu de l'échange de notes, j’hésiterais davantage à déclarer fondée
la proposition énoncée dans la première conclusion. La raison en est que
celle-ci ne me semble pas définir la question dans les termes où elle se
présente dans le droit international maritime d’aujourd’hui.

34. Après l’échec enregistré par la Conférence de codification de La
Haye de 1930 dans ses tentatives pour ériger la limite de 3 milles en règle
universelle fixant obligatoirement la largeur de la mer territoriale, on s’est
demandé s'il existait une règle de droit international régissant la largeur
de la mer territoriale et si oui en quoi elle consistait. L'opinion dominante
a été que, après l’échec de la conférence, on pouvait toujours considérer la
limite de 3 milles comme généralement reconnue et par suite comme ipso
jure valable et opposable à tout autre Etat mais que l’on ne pouvait plus
dire de toute prétention dépassant cette limite qu’elle était ipso jure
contraire au droit international et nulle erga omnes; une telle revendication
serait ou non valable vis-à-vis d’un autre Etat selon que celui-ci l'aurait
acceptée ou y aurait acquiescé (voir G. Gidel, Droit international public de
la mer, 1934, tome 3, p. 134-135).

120
COMPETENCE PECHERIES (OP. IND. WALDOCK) 120

35. Depuis 1930, un nombre considérable de nouvelles revendications
de compétence maritime ont été formulées par des Etats riverains, portant
soit sur un élargissement de la mer territoriale soit sur d’autres aspects de
la compétence maritime. À défaut de règle générale clairement établie, le
problème juridique a continué à se poser du point de vue de l’opposabilité
de la prétention à tel ou tel autre Etat plutôt que du point de vue de la
légalité ou de l’illégalité absolue, envisagée erga omnes; autrement dit, il
s’est posé dans la perspective de l’acceptation ou de l’acquiescement des
autres Etats. Lors des deux conférences de Genève sur le droit de la mer de
1958 et 1960, la limite des 12 milles a été au premier plan des débats
consacrés tant à la largeur de la mer territoriale qu’à l'étendue de la zone
de pêche exclusive, mais ces conférences ne l’ont adoptée ni d’un point
de vue, ni de l’autre. En matière de pêche, comme le paragraphe 52 de
Varrét l’indique, l’évolution du droit s’est poursuivie par la pratique des
Etats et le droit de pêche exclusif de l'Etat riverain dans une zone attei-
gnant 12 milles à partir de ses lignes de base semble désormais générale-
ment accepté. Des prétentions plus étendues ont été formulées par des
Etats pris individuellement et la troisième Conférence des Nations Unies
sur le droit de la mer est déjà en cours. Cependant si certains Etats accep-
tent ces prétentions plus étendues, d’autres les rejettent et, au-delà de la
limite des 12 milles, il n'existe pas d’assentiment général; comme le fait
observer le paragraphe 53 de l'arrêt, la Cour ne saurait énoncer le droit
avant que le législateur l’ait édicté. L’élargissement de la compétence en
matière de pêcheries au-delà de 12 milles n’est donc pas, à mon avis,
opposable à d’autres Etats, sauf à établir que ceux-ci l’ont accepté ou y
ont acquiescé.

36. Dans la présente affaire, l'extension unilatérale par l'Islande de sa
zone de pêche exclusive, qui a été portée de 12 à 50 milles à compter du
ler septembre 1972, a sucité des objections immédiates de la part du
Royaume-Uni. S'il fallait motiver l’arrêt de ce point de vue, j’estimerais
que la Cour est fondée à dire que l'élargissement par l'Islande de sa com-
pétence en matière de pêcheries au-delà de la limite de 12 milles convenue
dans l'échange de notes de 1961 n’est pas opposable au Royaume-Uni en
vertu du droit international général.

*

37. L'arrêt souligne l’obligation qu’a l'Islande de respecter les droits
existants du Royaume-Uni en matière de pêche, l'obligation qu’a le
Royaume-Uni, à son tour, de respecter les droits préférentiels de l'Islande
en tant qu’Etat riverain spécialement tributaire de la pêche dans les eaux
adjacentes à ses côtes, l’obligation qui en découle pour les deux pays d’en-
gager des négociations de bonne foi pour aboutir à la solution équitable de
leurs divergences concernant leurs droits de pêche respectifs, ainsi que le
devoir qui leur incombe d’examiner ensemble les mesures qu’imposent la
conservation, le développement et l'exploitation équitable des ressources

121
COMPÉTENCE PÊCHERIES (OP. IND. WALDOCK) 12]

halieutiques dans les eaux contestées. S’agissant de cet aspect de l'affaire,
je n’ai que quelques observations à ajouter sur la question de la compé-
tence que possède la Cour en vertu de la clause compromissoire pour
statuer sur ces matiéres, question qui est exposée aux paragraphes 43 a 48
de Parrét. Je souscris pleinement au raisonnement qui est exposé dans ces
paragraphes et qui, à mon avis, est étayé tant par les comptes rendus des
négociations qui ont abouti à la conclusion de l'accord consacré par
l'échange de notes de 1961 que par les pièces relatives au différend né de
l'élargissement par l'Islande de sa juridiction sur les pêcheries jusqu’à
50 milles de ses côtes.

38. Si bref soit-il, l'exposé des négociations de 1960 que j'ai fait aux
paragraphes 18 à 22 de la présente opinion suffit à montrer que les droits
préférentiels, les questions de conservation et les droits de pêche tradi-
tionnels du Royaume-Uni faisaient bel et bien l’objet de divergences de
vues entre les parties au cours de ces négociations. Les déclarations limi-
naires des deux parties, faites le 1er octobre 1960, ont fixé le cadre des né-
gociations et il est clair que, dès l'abord, l'Islande a invoqué sa dépen-
dance exceptionnelle à l'égard de ses pêcheries côtières, ayant expressé-
ment rappelé qu'à la conférence de 1960 elle avait proposé que les pays
qui se trouvent dans des situations spéciales bénéficient d’un traitement
préférentiel même au-delà de 12 milles. Le Royaume-Uni, de son côté, tout
en admettant que l'Islande pouvait prétendre être un pays dans une «situa-
tion spéciale », envisageait d’une tout autre manière le traitement préfé-
rentiel auquel l'Islande avait droit en vertu de sa situation spéciale: il a
soutenu, en effet, que cela pouvait tout au plus autoriser l'Islande a ré-
duire la durée de la période de retrait progressif des navires britanniques.
Au cours des réunions qui ont suivi, la délégation islandaise a vigoureuse-
ment lutté pour obtenir que des zones situées au-delà de la limite des
12 milles soient complètement réservées aux pêcheurs islandais; la preuve
en est qu’à la réunion du 5 octobre 1960 on a parlé de ces zones, disant
qu'elles constitueraient une ceinture maritime plus ou moins continue
autour des côtes islandaises. La délégation islandaise a même donné à
entendre, semble-t-il, que cela reviendrait peut-être, en réalité, à établir
une nouvelle ceinture de 12 milles dont serait exclue toute activité de
pêche britannique. La délégation du Royaume-Uni a alors déclaré qu’un
tel arrangement ne pourrait être justifié ni par des motifs de conservation
ni par des considérations d’ordre pratique liées au caractère intensif de la
pêche.

39. Bref, tout au long des négociations, ont été présentés des argu-
ments concernant le traitement préférentiel des zones réservées au-delà
de la limite des 12 milles, la conservation et la densité de la pêche. C’est
dans ce contexte et face aux pressions constamment exercées par la délé-
gation islandatse pour obtenir des zones réservées au-delà de la limite des
12 milles, c'est compte tenu aussi de la politique déclarée de l'Islande de
s’employer à étendre sa compétence en matière de pêcheries à tout le
plateau continental, que la délégation du Royaume-Uni a soulevé la
question de l'obtention d'une garantie contre un nouvel élargissement de

122
COMPÉTENCE PÊCHERIES (OP. IND. WALDOCK) 122

la juridiction de l'Islande sur les pêcheries, sauf en conformité du droit
international. De fait, lorsque la question de la garantie a été soulevée
pour la première fois à la réunion du 5 octobre 1960, c'était dans le cadre
d’une discussion sur ce que serait la situation, à l'expiration de la période
transitoire, en ce qui concerne les zones réservées au-delà de la limite des
12 milles que l'Islande avait réclamées.

40. Il est vrai que la question de la garantie a très vite pris une large
place dans les entretiens et le Royaume-Uni a alors demandé des assu-
rances contre l'exclusion de ses navires de toute zone située au-delà de la
limite des 12 milles, sauf conformément à une règle généralement acceptée
du droit international. Selon d’autres formules, il s'agissait d'obtenir des
assurances contre toute extension des «limites de la zone de pêche » islan-
daise, mais, dans la version finale, la demande était exprimée en termes
très généraux, savoir, «l'élargissement de la juridiction sur les pêcheries
autour de l'Islande » et la garantie était liée à la résolution de l’Althing du
5 mai 1959 concernant la politique de l'Islande visant à obtenir la recon-
naissance de son «droit » sur tout le plateau continental. Cette résolution
était elle-même liée à la « Loi concernant la conservation scientifique des
pêcheries du plateau continental » que l’Islande avait adoptée en 1948 et
qui, bien que présentée comme une simple mesure de conservation, était
pour ainsi dire une «loi d’habilitation » puisqu'elle autorisait le ministère
des Pécheries à élargir la juridiction de l'Islande sur les pêcheries dans des
zones situées au-dessus du plateau continental lorsqu'il le jugerait ap-
proprié et aux dates qu'il fixerait (voir les paragraphes 5 et 6 ci-dessus).

41. Il est indubitable que l’objectif principai de l'Islande était d'étendre
ses droits exclusifs de pêche à un nombre de plus en plus grand de zones
du plateau continental, mais je ne crois pas que l’on soit fondé à consi-
dérer que la loi de 1948 ou la résolution de l’Althing de 1959, qui visaient
Pune et l’autre uniquement l'extension des limites de la zone de pêche
exclusive de l'Islande, étaient le moyen d'étendre la prétention de l'Islande
aux ressources halieutiques de tout le plateau continental. Indépendam-
ment du fait que la «conservation » est expressément indiquée comme
étant le motif de la loi de 1948, il résulte clairement non seulement des
actes des conférences de 1958 et de 1960 mais aussi des comptes rendus des
négociations de 1960 que l'Islande était prête à faire appel à n’importe
quelle notion, en particulier à celles de «droits préférentiels » et de «zones
de conservation », pour favoriser la réalisation de ses objectifs en matière
de pêche. Cela étant, on interpréterait à mon avis de façon beaucoup trop
étroite la clause compromissoire si on voyait dans la référence qui y est
faite à la résolution de l’Althing de 1959 une limitation de la compétence
de la Cour aux seuls différends qui pourraient surgir au sujet de l’élar-
gissement par l'Islande de sa juridiction sur les pêcheries. La clause com-
promissoire elle-même mentionne non pas l'extension des limites de la
zone de pêche, mais l’élargissement de la juridiction sur les pêcheries;
cette dernière expression est de nature à s'appliquer à toute tentative,
sous quelque forme que ce soit, faite par l'Islande pour étendre son auto-
rité à des pêcheries situées au-delà de la limite des 12 milles.

123
COMPÉTENCE PÊCHERIES (OP. IND. WALDOCK) 123

42, En outre, une interprétation aussi étroite ne me paraît pas com-
patible, comme je l'ai déjà indiqué, avec les travaux préparatoires de la
clause compromissoire. Je ne pense pas non plus qu’elle soit conciliable
avec la conclusion ci-après, à laquelle la Cour est parvenue dans son
arrêt du 2 février 1973:

«l'intention véritable des parties était de donner au Gouvernement
du Royaume-Uni des assurances réelles qui ... consistaient dans le
droit de contester devant la Cour la validité de fout nouvel élargisse-
ment de la compétence de l'Islande en matière de pêcheries dans les
eaux recouvrant son plateau continental» (C.I.J. Recueil 1973, p. 13,
par. 23). (Les italiques sont de nous.)

À supposer qu’au lieu d'étendre purement et simplement la limite de sa
zone de pêche exclusive l'Islande ait pris, en application d’un régime
«préférentiel » ou «de conservation », des mesures limitant considérable-
ment la pêche étrangère ou sa rentabilité, on rendrait parfaitement illu-
soires les «assurances réelles» données — et qui constituaient la «con-
dition sine qua non de l’ensemble de l'accord » consacré par l'échange de
notes — si on les interprétait comme ne s'appliquant pas à de telles
mesures. On ne doit pas oublier non plus que «l'élargissement de la
juridiction sur les pêcheries » opéré par le règlement islandais de 1972 a
été présenté dans ce texte comme une mise en œuvre de la loi de 1948
concernant Ja «conservation scientifique des pêcheries du plateau
continental». En conséquence, il me semble évident que l’on doit con-
sidérer la compétence de la Cour comme portant sur les questions de
droits préférentiels et de conservation, plus spécialement quand elles se
posent en liaison avec un différend né à propos de l'extension par
l'Islande de sa zone de pêche exclusive.

*

43. Reste toutefois la question de savoir si des questions de droits pré-
férentiels et de conservation sont liées au «différend » soumis à la Cour.
Je pense, comme la Cour, que le différend résulte certes de l’élargissement
unilatéral par I’Islande de sa juridiction sur les pêcheries, mais que, mani-
festement, il englobe en même temps des désaccords sur ces questions.
Cela me paraît suffisamment établi par l’exposé du différend qu'a fait le
Royaume-Uni aux paragraphes 17 à 29 de son mémoire sur le fond et qui
montre que les divergences de vues entre les Parties portaient non pas
seulement sur la question de la validité de l'extension proprement dite de
la zone de pêche exclusive de l'Islande, mais aussi sur les prétentions de
celle-ci à une zone de pêche exclusive en vertu de son droit à un traitement
préférentiel et sur sa prétention à être autorisée à prendre unilatéralement
des mesures de conservation.

44, On constate en effet que, dès la première explication donnée au
sujet de l'élargissement dans un aide-mémoire du 31 août 1971 (annexe 3
au mémoire sur le fond), le Gouvernement islandais a cherché à justifier

124
COMPÉTENCE PÊCHERIES (OP. IND. WALDOCK) 124

la mesure par la nécessité d’assurer la conservation des ressources de la
mer et celle de renforcer «les mesures de protection essentielles pour la
préservation des intéréts vitaux du peuple islandais dans les mers qui en-
tourent ses côtes ». Il a répété les mêmes arguments dans un aide-mémoire
du 24 février 1972, en y joignant le texte d’un mémorandum intitulé
« Juridiction sur les pêcheries en Islande» qui contenait des éléments à
Pappui de cette justification. Le Royaume-Uni, rétorquant qu’il n’était
pas indispensable d'élargir la zone de pêche exclusive pour assurer la con-
servation, a offert d'examiner avec l'Islande la possibilité de s’entendre
sur des systèmes de limitation des prises qui seraient applicables dans des
zones situées au-delà de la limite des 12 milles. L'Islande a contesté l’ef-
ficacité des mesures de conservation multilatérales, faisant alors valoir
qu'il s'agissait non d’un problème de conservation, mais d’un problème
de répartition des stocks. Le Royaume-Uni a répondu qu’il avait dans les
eaux environnant l'Islande des droits de pêche qui étaient solidement
fondés sur un usage traditionnel, sur un accord précis et sur le droit cou-
tumier. [l a réitéré sa proposition touchant les systèmes de limitation des
prises, mentionnant à ce propos la possibilité de recourir à la Commis-
sion des pêcheries de l’Atlantique du nord-est et rappelant à l'Islande que,
conformément à la résolution du 26 avril 1958 sur les situations spéciales,
tout arrangement de ce genre limitant les prises devrait reconnaître tous
besoins prioritaires de l'Etat riverain résultant de sa dépendance a
l'égard de la pêcherie en cause. Quant à la question des droits préféren-
tiels, il est vrai que l'Islande s’est montrée encline à invoquer une ten-
dance en faveur de l’octroi de droits prioritaires aux Etats riverains en
général et non seulement à ceux qui se trouveraient dans des situations
spéciales. Quoi qu'il en soit, la preuve que le différend englobait la pré-
tention de l'Islande à des droits préférentiels est fournie aussi par la note
que le Gouvernement islandais a adressée au Royaume-Uni le 11 août
1972 (annexe 10 au mémoire sur le fond), où le Gouvernement islandais
rappelait ce qui suit:

«Au cours des entretiens sur la question des limites des pêcheries
qui se sont déroulés en juillet 1972 entre des représentants des Gou-
vernements islandais et britannique, l'Islande a montré clairement
qu’elle était disposée à poursuivre les discussions.

Les représentants de l'Islande ont souligné avant tout qu'ils
attacheraient de importance à recevoir, du côté britannique, des
réponses positives sur deux points fondamentaux:

1. La reconnaissance de droits préférentiels aux navires islandais
pour ce qui est de la pêche au-delà de la limite des 12 milles:

2. Le fait que les autorités islandaises devraient avoir pleinement
le droit et être en mesure d’appliquer le règlement pris en ce qui
concerne la pêche à l’intérieur de la limite des 50 milles. »

Dans cette note, l'Islande envisageait, il est vrai, uniquement un accord
provisoire concernant l’activité de pêche du Royaume-Uni, mais elle

125
COMPETENCE PÊCHERIES (OP. IND. WALDOCK) 125

montre que les «droits préférentiels » étaient bel et bien au nombre des
arguments juridiques que l'Islande faisait valoir à l’occasion du différend.

45. Un «différend », comme lont si souvent dit tant la Cour perma-
nente de Justice internationale que la Cour actuelle !, est «un désaccord
sur un point de droit ou de fait, une contradiction, une opposition de
thèses juridiques ou d'intérêts entre deux personnes». Dans la présente
affaire, il me paraît évident que le « désaccord sur un point de droit» et
«la contradiction, l'opposition de thèses juridiques ou d'intérêts», bien
que résultant de l'extension par l'Islande de la limite de sa zone de pêche,
comprenaient des désaccords et des oppositions sur le point de savoir si
le droit de l'Islande à un traitement préférentiel l’autorise à revendiquer
des droits de pêche exclusive, s’il est permis de prétendre à des droits ex-
clusifs au nom de la conservation ou de prendre unilatéralement des
mesures de conservation et si les prétentions de l’Islande doivent l’em-
porter sur les droits traditionnels du Royaume-Uni dans les eaux con-
testées. En conséquence, j'estime que la Cour était pleinement fondée a
conclure que ces questions faisaient partie intégrante du différend en
matière d'élargissement de la juridiction sur les pêcheries autour de l’Islande
au sens de la clause compromissoire.

46. Quant à la question de la compétence de la Cour au cas où les
Parties ne parviendraient pas à résoudre le différend par voie de négo-
ciation ou par un autre moyen de leur choix, j’admets avec la Cour que
c'est là une question hypothétique qui n’appelle pas un examen dans le
cadre de la présente instance. Aux termes de l’article 60 du Statut, l’arrét
est «définitif et sans recours ». Il tranche donc de façon définitive l’affaire
portée devant la Cour par la requête du 14 avril 1972, sous la seule réserve
du droit qu’a toute partie de prier la Cour d'interpréter l'arrêt, en cas de
contestation sur son sens et sa portée. Par suite, si un autre litige entre
les Parties concernant leurs droits de pêche respectifs dans les eaux
proches de l'Islande était soumis à la Cour unilatéralement par l’une ou
l’autre, il appartiendrait à la Cour, compte tenu des circonstances propres
à ce différend, de se pononcer alors sur sa compétence pour connaître de
l'affaire et sur la validité de toute exception qui pourrait être soulevée
contre l’exercice de sa compétence.

(Signé) H. WaALDOCK.

1 Par exemple dans l'affaire des Concessions Mavrommatis en Palestine, C.PJ.I.
série A n° 2, p. 11, ou dans laffaire du Droit de passage sur le territoire indien, C.J.
Recueil 1960, p. 34.

126
